Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
Claims 1, 3-8, 10-15, and 17-21 are pending, claims 1, 4, 6, 8, 11, 13, 15, 18 and 20 are amended, and claims 2, 9, and 16 are cancelled. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiang (U.S. Pat. No. 10977745). 
Regarding claims 1, 8 and 15 , Chiang teaches:
A method, by one or more processors, for managing call-to-action elements comprising (claim 1):
A system for managing call-to-action elements comprising: at least one processor that (claim 8): (processor 220)
A computer program product for managing call-to-action elements by one or more processors, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer readable program code portions comprising (claim 15): (shown in Figure 10)
receiving user data from at least one data source associated with the user (“For example, a user may enter a query 102 into a field 104 of first interface 100. Query 102 may be in the form of one or more keywords ( e.g., "amend" in the illustrated example) or a question ("do I have to file an amended return?").”, Col. 6 lines 40-45);
training a machine learning model using the received user data, wherein the machine learning model performs a semantic analysis of communication behavior of the user as contained in the received user data; (“Intermediate computer 210 also hosts or is in communication puter executable classifier 250. Classifier 250 is operable to analyze query 102 terms, whether the query is in the form of a single term, multiple terms or a question entered by the user. Classifier 250 is implemented using machine learning techniques such as Bayesian classification and term frequency/inverse document frequency (TF-IDF) to extract intent from query 102. Models are curated and updated as needed to improve accuracy, add new queries or query components and address questions as observed by the log of searches.”, Col. 9 lines 1-10)
based on the semantic analysis of the user data (“Intermediate computer 210 also hosts or is in communication puter executable classifier 250. Classifier 250 is operable to analyze query 102 terms, whether the query is in the form of a single term, multiple terms or a question entered by the user. Classifier 250 is implemented using machine learning techniques such as Bayesian classification and term frequency/inverse document frequency (TF-IDF) to extract intent from query 102. Models are curated and updated as needed to improve accuracy, add new queries or query components and address questions as observed by the log of searches.”, Col. 9 lines 1-10), determining descriptive phrasing to be displayed on a label for a call-to-action element to be rendered by a computing node (shown in Figures 1A the term or question is typed in and in Figure 1B element 118 the phrasing is rendered); and  wherein the label is generated in response to performing the semantic analysis according to the trained machine learning model such that the descriptive phrasing displayed on the label of the call-to-action element is customized to the user based on the semantic analysis (shown in Figures 1A the term or question is typed in and in Figure 1B element 118 the phrasing is rendered)
causing the call-to-action element to be rendered with the determined descriptive phrasing displayed on the label by the computing node. (Figure 1B element 118 the phrasing is rendered); 
Regarding claims 3, 10 and 17 , Chiang teaches the limitations set forth above and further discloses:
wherein the computing node includes a computing device, an application, or a combination thereof. (computing device executing a browser to access application, Abstract)
Regarding claims 4, 11 and 18 ,Chiang teaches the limitations set forth above and further discloses:
wherein the determined descriptive phrasing displayed on the label for the call-to-action element includes alphanumeric characters (“Amend my 2016 returns” element 118 in Figure 1B)
Claims 5, 6, 12, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US Pat. 10,977,745) in view of Shein (U.S. Pub. No. 20160179343). 
Regarding claims 5, 12 and 19, Chiang teaches the limitations set forth above.
While Chiang teaches the generation of a call to action element based on user related data, Chiang does not expressly disclose:
wherein the at least one data source associated with the user includes at least one of social media activity, electronic communications, or a combination thereof
However Shein teaches:
wherein the at least one data source associated with the user includes at least one of social media activity, electronic communications, or a combination thereof (user profile store 736).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the generation of element in Chiang to include wherein the at least one data source associated with the user includes at least one of social media activity, electronic communications, or a combination thereof, as taught in Shein, in order to allow provide call to action elements that are targeted to a user (par. 0039)
Regarding claims 6, 13 and 20, Chiang teaches the limitations set forth above and further discloses:
modifying the call-to-action element based on the determined descriptive phrasing displayed on the label before causing the call-to-action element to be rendered (“the determined question 112 for the query 102, and the subject 20 of personalized response 114. Thus, embodiments may provide for additional levels of customization and personalization by including interactive UI element 118 related to personalized response 114 and that allows user to take direct action related to personalized response 114 to further reduce 25 further searching and navigation, e.g., in a Q&A website or FAQ page, and eliminating or reducing further communications with customer support and processing of same”, Col. 7 lines 19-31)
While Chiang teaches the generation of a call to action element based on user related data, Chiang does not expressly disclose:
wherein the computing node includes a web browser, and further includes: receiving the call-to-action element from a website; and
However Shein teaches:
wherein the computing node includes a web browser, and further includes: receiving the call-to-action element from a website; and (“In general, the CTA creation module 104 can create other calls to action relating to any action that may be taken by a user, as desired by the user, a page, or the social networking system. It is contemplated that there can be many variations and other possibilities. (0046] Moreover, the CTA selection module 106 can be configured to facilitate selecting calls to action, such as one or more calls to action for a surface, such as a page, supported by the social networking system. In some implementations, for example, the CTA selection module 106 can facilitate selecting calls to action by acquiring information associated with a user who is accessing the page and selecting at least one call to action, out of a set of calls to action, based at least in part on the information associated with the user. The page can be associated with a page entity and the at least one call to action can be associated with the page entity. The CTA selection module 106 will be described in more detail below with reference to FIG. 2A. Paragraph 0045-46)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the generation of element in Chiang to include wherein the computing node includes a web browser, and further includes: receiving the call-to-action element from a website; and, as taught in Shein, in order to allow provide call to action elements that are targeted to a user (par. 0039)
Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US Pat. 10,977,745) in view of Isaacson (U.S. Pat. No. 9396491).
Regarding claims 7, 14 and 21, Chiang teaches the limitations set forth above While Chiang teaches the generation of a call to action element based on user related data, Chiang does not expressly disclose:
wherein the computing node includes a web browser, the call to- action element is received from a first website, and the call-to-action element is associated with a second website.
However Isaacson teaches:
wherein the computing node includes a web browser, the call to- action element is received from a first website, and the call-to-action element is associated with a second website. (“then the system processes a purchase and delivery of the item through Amazon.com as 35 though the user had navigated via Amazon.com to the item and made the purchase. In other words, the functionality of the "enter" button can be modified ( dynamically, and several times) based on an analysis of the user input.”, Col. 7 lines 30-45; one search server with direction to multiple sources in Figure 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the generation of the call to action element in Chiang to include wherein the computing node includes a web browser, the call to- action element is received from a first website, and the call-to-action element is associated with a second website, as taught in Isaacson, in order to allow for direct purchasing without navigating away from the original page (abstract). 
Relevant Prior Art
Xue (U.S. Pat. No. 10643104) teaches the use of machine learning to determine information in social media and then target the user based on the machine learning. 
Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive. 
With respect to the remarks directed to the previous combination of prior art to include Shein, Rodriguez and Isaacson, the Examiner has updated the rejection. The updated search found the prior art of Chiang which teaches the analysis of the text search of the user which is then used to generated a search result and a corresponding element (UI icon) that is labeled based on the search text/question performed by the user. In view of the updated rejection, the Examiner maintains the rejection under 35 USC 102 and 103. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        4/29/2021